DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
Election/Restrictions
Claims 1-6 and 9-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/16/2020.

Response to Arguments
	All of Applicant’s arguments filed 4/19/2021 have been fully considered and are not persuasive.
Applicant argues that the resulting formulation results in a structure that is different and superior as least because the whipping agent is saturated into the formulation, the formulation is of reduced 
density when expelled, it has one or more of claimed characteristics and has a high sensory impact to a user.
This is not persuasive. With respect to the saturation of the whipping agent, there is no evidence that this method steps results in a foam that has a structure different than the foam of Loechel. 
Regarding the high sensory impact this is made obvious by Loechel as discussed below as is the high foam stability. Regarding the reduced density this is discussed in the rejection below.
Applicant remarks that the foam of Loechel and Hilgers is better when expelled due to the formulation component and not the way it is made.
This is not persuasive as this is unsupported by factual evidence. Loechel teaches the resulting foam to resemble a whipped cream, thus the structure of the whipped formulation of Loechel and the instant whipped formulation appear to substantially be the same and Applicants have not provided any factual evidence to the contrary.
	Applicant argues that none of the references make obvious a formulation made by the claimed method, prior to filling into the package and thus does not produce and does not disclose or suggest the claimed formulation.
	This is not persuasive for the same reasons discussed above.
	Applicant remarks that the claimed formulation is distinct and superior to those in the cited prior art references as provided by the Examples section in the instant specification.
	This is not persuasive as Applicant bears the burden of explaining any data which they believe are unexpected and significant which they have not done.  Furthermore, the data presented fails to compare the instant invention with the closest prior art (Loechel or Hilgers).  Applicant appear to compare commercial products with the instant invention but haven’t demonstrated that the structural 
	Applicant argues that claim 37 requires the extra step of choosing the amounts of whipping agent and pressure used and results in a customizable product that is not taught by the prior art.
	This is not persuasive as the claims are directed to a whipped formulation and not the manner in which the product is made, thus these are product by process limitations and Applicant must demonstrate that their claimed steps make a meaningful difference over the prior art having different methods steps. Regarding the selection of specific amounts and pressure, this is simply a matter of design choice. 
With regards to the ODP rejection(s), as Applicant has not addressed the merits of the rejection(s), the double patenting rejection(s) is/are maintained for the reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-25, 27, 29 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 20 and 37 recite “…of reduced density than when the formulation in the package…” The use of “than when” is unclear and indefinite.  For purposes of examination the claimed will be examined as reciting “…of reduced density than the formulation in the package…”
Maintained/Modified Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21, 25, 27, 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechel (WO 2012/154918) and JP H3131680, as evidenced by Food Crumbles and Hoy (US 5,214,925).
The instant claims are directed to a whipped formulation comprising a whipping agent blended with one or more active agents.  The formulation being filled under pressure into a package, which package is pressurized to maintain the whipping agent dispersed in the formulation.
Loechel discloses a cosmetic composition in a container comprising at least one inner bag and an outer container, wherein the outer container is filled with a propellant compressing the inner bag (Abs).  
Loechel teaches that the cosmetic composition is contained in a flexible bag with a valve, wherein the composition in the bag contains at least one propellant (reading on whipping agent blended with the formulation), and can be discharged from the bag as a foam, especially a mouse, resembling a whipped cream (i.e., reading on whipped formulation expelled from a package).  When the bag is filled with the cosmetic composition and the at least one propellant, it can be inserted into an aerosol can, and the remaining interior space in the aerosol can is then filled with a propellant, such as a compressed gas, e.g. nitrogen, or compressed air, or any other desired propellant, reading on component of instant claim 21, comprising a propellant not co-mingled with the formulation. The valve of the bag can serve for sealing the bag as well as the can. For this purpose, two sealing’s can be provided. A first or outer sealing can serve to seal the space between the can and the bag. A second, or inner sealing can serve to seal the valve of the bag. A dispenser cap is favorably attached to the valve and is activated by downward pressure on the cap (i.e. external pressure), reading on ”said package is under sufficient pressure…upon application of external force” as recited by claim 20. (Pg. 4).
Regarding the elected whipping agent, Loechel teaches carbon dioxide to be the preferred propellant for use inside the inner bag of the container, however, carbon dioxide is not the sole propellant and can be used in combination with nitrous oxide (N2O) (Pg. 9).
Regarding the claim pressure generating and maintaining component, Loechel teaches that the outer container is formed from a metal and comprises a propellant, such as air, nitrogen, carbon dioxide, an organic propellant or any other suitable gas. Loechel also teaches the propellant to have a set positive 
Claim 20 recites “prior to being filled into a package…,” and “wherein the formulation is being filled under pressure into a package.” Claims 37 and 38 recites “whipped formulation made by the method of …,” these are product-by-process language.  
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed 
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product (i.e. expelled whipped formulation) is found to be substantially the same as the product of the prior art which is a formulation in a package comprising a whipping agent co-mingled with an active agent,  wherein the package is pressurize to maintain the whipping agent dispersed in the formulation, wherein when the composition is expelled, it is expelled as a whipped formulation having physical characteristics such as positive appearance or visual compactness.
	Instant claims 20 and 37 require the formulation expelled from the package to be of a reduced density than the formulation inside of the packaging. As evidenced by Food Crumbles, foams are examples of dispersions wherein a gaseous material is dispersion thought the liquid formulation. Food Crumbles teaches that the presence of the gas is why the density of the foam is so low and foams have densities much lower than most liquids.  Loechel teaches the claimed composition to be discharged as a foam (i.e. a two-phase composition having a liquid phase as the continuous phase and a gas phase as the discontinuous phase) and as evidenced by Hoy, nitrous oxide is a liquefied compressed gas, therefore, the formulation of Loechel prior to being expelled is a liquid, while the expelled formulation is a foam and the expelled foam is expected to be less dense than the unexpelled liquid formulation absent factual evidence to the contrary.
Claim 37 requires the extra step of choosing the amounts of whipping agent and pressure used however this is a product by process limitations and Applicant must demonstrate that their claimed steps make a meaningful difference over the prior art having different methods steps. Regarding the selection 
Regarding claim 25: Loechel teaches that UV-filters can be added into the composition, thus reading on the active ingredient being a sunscreen active.
Regarding claim 27: Loechel in the working examples teaches the composition to be applied to hair, reading on “for topical application.”
Loechel teaches the foam of the invention to have more foam compactness, better foam persistency, smoother hair feel, more visual volume of hair, more curl definition and more hair shine , thus reading on whipped formulation providing a desired sensory impact to the user such as positive appearance or visual compactness.
Loechel does not teach the foam to have a characteristics of high foam stability at high temperatures.
JP’680 discloses a foaming composition having excellent foaming properties over a wide temperature range. The composition has excellent foam characteristics, such as goof foam retention and having stable foam stability in a wide temperature range.  This is achieved by the use of an alkyl-saccharide-based surfactants as an auxiliary agent for promoting foaming by a propellant [0001].The use of the foaming composition of the present invention is not particularly limited as long as a container is filled with a composition comprising a propellant and various other components, and the composition is sprayed from the container for use (Pg. 2).  Examples of propellants used include carbon dioxide gas, nitrogen gas, isobutene, etc.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of JP’680.  One of skill in the art would have been motivated to add an alkyl-saccharide-based surfactants as taught by JP’680 as this is taught to help promote the foamability of the composition and provide a greater stability over a wide range of temperatures (including high temperatures).  One of skill in the art would have a reasonable expectation of success as both Loechel and JP’680 teaches foaming compositions.

Claims 20-25, 27, 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US 2013/0233310) and JP H3131680, as evidenced by Food Crumbles.
The instant claims are directed to a whipped formulation comprising a whipping agent blended with one or more active agents.  The formulation being filled under pressure into a package, which package is pressurized to maintain the whipping agent dispersed in the formulation.
Hilgers discloses a bag-on-valve aerosol container includes a chamber, where a pressurized gas is contained, surrounding a flexible bag, and where a closable outlet is in fluid communication with the flexible bag.  The flexible bag includes a leave-on dermatological composition having an oil-in-water emulsion, comprising one or more oils.  The product compartment further includes one or more physical foaming agents having a standard boiling point of -50 to 70° C (Abs).  
Hilgers teaches the dermatological composition to comprise a physical foaming agent, such as isobutene and isopentane (selected from a finite number of options) [0018].
Hilgers teaches the BOV container to be filled comprising the steps of: 
(a) pressurizing a can with a pressurizing gas;
 (b) bringing a valve assembly comprising a flexible bag, a valve and a disc into the can such that the pressurizing gas surrounds the flexible bag;
(c) attaching the valve assembly with its disc to the can such that the aerosol container is closed; and 
(d) filling through the valve one or more physical foaming agents as liquids into the flexible inner bag; and 
(e) subsequently adding thereto the leave-on dermatological composition.
This method allows the liquid foaming agent to be readily and spontaneously mixed with the dermatological composition [0019-0025].
Regarding claim 21: Hilgers teaches that the pressurized gas surrounding the flexible bag is nitrogen or air (Hilgers – claim 3),i.e. positive pressure, and the gas is not co-mingle with the dermatological composition.

Hilgers teaches that the outlet in communication with the flexible bag comprises a valve and an actuator.  When the actuator is activated, e.g. pressed (i.e. external pressure), the product comprised in the flexible inner bag is discharged, reading on “said package is under sufficient pressure to expel…upon application of an external force.”
Hilgers teaches that all BOV aerosol containers delivered a rich foam that did not drip from the skin and allowed for easy spreading, reading on thus reading on whipped formulation providing a desired sensory impact to the user such as positive appearance, high spreadability, etc.	Regarding claims 22-23: Hilgers teaches a BOV package made of aluminum or tin plate and teaches the valve to be used to fill and dispense the formulation.  The image below shows that flexible bag to have a high barrier and the container holding said bag is rigid and affixed to the valve.	

    PNG
    media_image1.png
    257
    139
    media_image1.png
    Greyscale

Claim 24 recites “the BOV…dispenses the formulation in a metered dispensing system” this is a recitation of intended use.  Hilgers teaches that the composition is dispensed when the actuator/valve is pressed, this the valve returns to a closed position wherein the composition is not dispensed therefore,  the composition is capable of being dispensed in a metered dispensing system as dispensing is not necessarily continuous and is controlled by the downward pressure on the dispensing cap and valve during use which can be intermittent.
Regarding claim 25: Hilgers teaches an advantageous embodiments to be a sunscreen comprising one or more UV-filters ([0053] and Hilgers – claim 10)
Regarding claim 27: Hilgers teaches leave-on dermatological composition, which read on formulations for topical applications.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).

	In the present case, the claimed product is found to be substantially the same as the product of the prior art.   
	Instant claims 20 and 37 require the formulation expelled from the package to be of a reduced density than the formulation inside of the packaging. As evidenced by Food Crumbles, foams are examples of dispersions wherein a gaseous material is dispersion thought the liquid formulation. Food Crumbles teaches that the presence of the gas is why the density of the foam is so low and foams have densities much lower than most liquids.  Hilgers teaches the claimed composition to be discharged as a foam and teaches the physical foaming agent to be a liquid when added to the dermatological formulation [0023 and 0025], therefore, the formulation of Hilgers prior to being expelled is a liquid, while the expelled formulation is a foam and the expelled foam is expected to be less dense than the unexpelled liquid formulation absent factual evidence to the contrary.
Claim 37 requires the extra step of choosing the amounts of whipping agent and pressure used however this is a product by process limitations and Applicant must demonstrate that their claimed steps make a meaningful difference over the prior art having different methods steps. Regarding the selection of specific amounts and pressure, this is simply a matter of design choice and as noted below the prior art teaches a desired sensory impact.
However, Hilgers does not teach the foam to have a characteristics of claims 29.
JP’680 discloses a foaming composition having excellent foaming properties over a wide temperature range. The composition has excellent foam characteristics, such as goof foam retention and having stable foamability in a wide temperature range.  This is achieved by the use of an alkyl-saccharide-based surfactants as an auxiliary agent for promoting foaming by a propellant [0001].The use of the foaming composition of the present invention is not particularly limited as long as a container is filled with a composition comprising a propellant and various other components, and the composition is sprayed from the container for use (Pg. 2).  Examples of propellants used include carbon dioxide gas, nitrogen gas, isobutene, etc.
.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 20-22, 25, 27 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12-14, 18, 34-37, 44 and 50-51 of copending Application No. 16/300342 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose whipped formulations (sunscreens with sunscreen active ingredients) expelled from a package, wherein the whipped formulation comprises a whipping agent (nitrous oxide) co-mingled with active agents, wherein the formulated is filled under pressure into a package, the package is pressurized to maintain the whipping agent dispersed and the formulation is dispensed as whipped when an external pressure is applied.  Both teaches a pressure generating and maintaining component, high form stability (thus characterized by high integrity of shape), and the same BOV pressurized assembly . 
Regarding the product-by-process language of claims 17 and 20, this is addressed above and is incorporated into this rejection. Regarding the formulation being for topical application, this is a recitation of intended use and the composition of US’342 is expected to be capable of being topically applied.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-25, 27 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-9, 11-13, 18-21 and 24-27 of copending Application No. 16/300289 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose whipped .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-22, 25, 27 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 13, 28-31, 37-38, 43,  and 18-28 of copending Application No. 16/300270 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose topical whipped formulations (sunscreens with sunscreen active ingredients) expelled from a package, made by the same process, wherein the whipped formulation comprises a whipping agent (nitrous oxide) co-mingled with active agents, wherein the formulated is filled under pressure into a package, the package is pressurizes to maintain the whipping agent dispersed and the formulation is dispensed as whipped when an external pressure is applied.  Both teaches a pressure generating and maintaining component, readily spreadable (desired sensory impact), and the same BOV pressurized assembly.  Regarding the desired sensory impact, both applications teach the whipped formulation to be made in the same manner, thus they are expected to have the same appearance, high integrity of shape, high spreadability, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613